DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claim 1 was amended.  Claim 8 was cancelled.  Claim 10 is newly added.  Claims 1-7, 9, and 10 are now pending.

Response to Arguments
The Office acknowledges the new drawings submitted that include an improved Fig. 11.  
The objection to claim 1 is withdrawn in view of the amendment to the claim.
The 35 U.S.C. § 112(a) or 35 U.S.C. § 112, 1st paragraph rejection of claims 1-9 in section 3 of the prior Office Action is withdrawn in view of the amendments to claim 1. 
The 35 U.S.C. § 101 rejection of claim 8 is withdrawn in view of the amendment to claim 8.
Applicant’s arguments, see pgs. 8-9, filed 9/2/2020, with respect to claim 1 have been fully considered and are persuasive.  The 35 USC 102 rejection of claim 1 has been withdrawn. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “analyzer” in claims 1, 10.

The analyzer was interpreted in view of pg. 16 of the filed specification where on line 9, the inventors describe a computer 30 that analyzes the output data (line 16).  

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with S. Fredrick on 2/10/2021.

The application has been amended as follows: 

		Please see the attached claims list for amendments.


Allowable Subject Matter
Claims 1-7 and 10 are allowed.

 The following is an examiner’s statement of reasons for allowance: No prior art of record teaches or fairly suggests, in combination with all other limitations, a device for detecting blood flow disorders in transplanted tissue that includes at least a partially transparent sensor sheet that detects any one of or combinations of the claimed blood flow information (pulse waves, heartbeats, color or 
A reading of the specification indicates that the device is advantageously used in monitoring transplanted tissue, for example from flap surgeries.   Fig 6 from Applicant’s drawings reproduced below shows a flap surgery after a mastectomy.  Multiple sensor sheets are adhered around the transplanted tissue.

    PNG
    media_image1.png
    376
    410
    media_image1.png
    Greyscale

	Brown, jr. et al. (US 4524778) teaches a thermography sensor sheet reproduced below:

    PNG
    media_image2.png
    327
    499
    media_image2.png
    Greyscale

Figure 5 shows a sensor sheet with a sensor array attached.  The sheet 18 is transparent (col. 4, first paragraph).  The sensor array is used for thermography which detects the temperature of the skin.  However, this device is not used to detect ischemia or congestion in the tissue as required by the claim.  Brown’s device used thermography to detect tumors in the breast tissue.  The Office searched for 
In claim 1, it is stated that the sensor sheet is clear which allows for observation of the transplanted tissue beneath.  Page 9 of the filed specification specifically states that the transparent sheet allows for observation of the color of transplanted tissue and page 5 describes a device that uses a simple known test of applying and releasing pressure to a tissue to allow observation of a parameter the Office believes to be capillary refill time or CRT (apply pressure, blood drains from the skin and appears whitish, release pressure, blood re-enters this portion of the skin and appears pinkish).   Jacquet-Lagreze (“J-L”) (US 2018/0103873) teaches a device for evaluating the microcirculation of blood in tissue.  This device applies pressure to tissue and uses light detection sensors to detect capillary refill in action.  J-L states that this can be used to detect ischemic problems in flap surgeries ([0001] last two sentences).  Thus J-L teaches the detection parameters of claim 1, but the format of the detection device is drastically different from that of the sensor sheet in claim 1 (see J-L figure 1B and 1C).  The Office could find no basis for modifying J-L to incorporate the sensor structure of Brown above.  
Other patent literature the Office found relevant to the state of the art are listed below.
Spahn et al. (US 10169860) teaches IR thermography for detecting ischemic wounds.  However, the device appears to be non-contact. 
Stepien (US 2009/0259139) also teaches a direct contact thermography device for detecting breast cancers.
Sitzman et al. (US 2010/0278738) teaches a method to detect ischemia in transplanted tissue via measurements of interstitial glucose levels.  Sitzman does note that in monitoring transplanted tissue for ischemia post-surgery, gross inspection of the transplant for color, temperature, and pulse is performed ([0006]).  This was considered by the Office as a potential for modifying Brown, but both references were divergent in subject matter and would likely have only been combined with hindsight. 

Sessions et al. (US 6043406) teaches wound site dressings that are transparent to allow for observation of the skin beneath over time.  However, Sessions does not teach anything related to ischemia or congestion detection.
Gonopolskiy et al. (US 9931078) teaches a NIR spectroscopy sensor with light sheet used to detect oxygen saturation of tissue.  Gonopolskiy et al. teaches that variations in oxygen saturation may be indicative of conditions such as ischemia (col. 1, see 1st paragraph in Background section).  Gonopolskiy et al. do not disclose that the sheet is configured for use with transplanted tissue however.  The sensor sheet does include a section that is transparent (layers 135 and 160 in Fig. 2) but this is to permit IR waves to pass into the tissue to which the sheet is attached.  Layer 140 on the opposite side of the sheet is opaque to prevent ambient light from being detected.  Thus the opaque section would not permit observation of living tissue as required by claim 1.  It would appear that any modification to include a transparent section may render Gonopolskiy’s unworkable.  Additionally, the sensor sheet is configured to detect oxygen saturation.  It would appear that any determination of ischemia based on the tissue oxygen saturation would be up to the medical care provider rather than the device.  
Salgado et al. (see attached journal article) discusses potential strategies for flap monitoring post-surgery including surface temperature monitoring (pg. 297e) where differences in temperature can be indicative of congestion or ischemia.  Salgado also teaches the use of pulse oximetry to monitor pulsatile blood flow to monitor transplanted tissue (pg. 298e).  Salgado also teaches the use of photography to monitor changes in tissue color post-surgery.  However, in each case, no teaching or suggestion of the claimed sensor sheet is made.  
. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-7 and 10 are allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tho Q. Tran whose telephone number is (571)270-1892.  The examiner can normally be reached on 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THO Q TRAN/Examiner, Art Unit 3791                     


/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791